ORDER
PER CURIAM.
Mary S. Laulo appeals from the judgment of the trial court affirming the Jefferson County Board of Zoning Adjustment Order that upheld Jefferson County Zoning Administrator’s determination of a lawful nonconforming use on property adjoining Mary S. Laulo’s property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Respondents’ motion to strike Appellant’s brief and dismiss the appeal is denied. Appellant’s motion to strike Respondents’ brief is denied